DETAILED ACTION
This Office action is in response to the amendment of July 24, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-19 and 21 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TANAKA et al (2009/0202793).
The claimed invention now recites the following:
    PNG
    media_image1.png
    287
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    173
    642
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    127
    634
    media_image3.png
    Greyscale

TANAKA et al disclose a polyimide resin, a photoinitiator and a radiation polymerizable compound as seen on Table 1, page 14, in any of Examples 7 and 8, see below:
    PNG
    media_image4.png
    509
    429
    media_image4.png
    Greyscale

The alkali-soluble resin A-1 is found on paragraph [0110] and [0111] on page 12 having a molecular weight of 29,000 which is in the range as recited in claim 21 and formulated in a composition as seen above, see below:
    PNG
    media_image5.png
    572
    424
    media_image5.png
    Greyscale

	The polyimide (a-1) is found in Synthesis Example 1, par. [0098], shown below:
    PNG
    media_image6.png
    362
    424
    media_image6.png
    Greyscale

	Applicants are also directed to paragraph [0024] in light of the amendment to claim 1 for the new range of the weight average molecular weight claimed for the disclosed range of the polyimide resin (a) preferably being 800 to 50,000 wherein one of ordinary skill is taught to use 50, 000 as a molecular weight of the polyimide resin (a).


    PNG
    media_image7.png
    166
    426
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to duplicate the examples in TANAKA et al with the reasonable expectation of having a composition which is provides a photosensitive composition which is excellent in flexibility, low warping property, adhesion properties solvent resistance, acid resistance, heat resistance and gold plating resistance.
The rejection is repeated wherein the resin in TANAKA et al is called a polyimide resin (A) which meets the claimed fully imidized polyimide in claim 1.  One of ordinary skill would also be directed to use MW of the polyimide resin at 50,000 as taught in paragraph [0024] with the reasonable expectation of having excellent properties as reported in Table 2 of TANAKA et al. as further directed, see below:

    PNG
    media_image7.png
    166
    426
    media_image7.png
    Greyscale

Claim 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over KAMADA et al (6,599,675).
The claimed invention has been recited above and is included by reference.
KAMADA et al (6,599,675) reports a polyimide resins having no siloxane diamine as seen in the abstract:

    PNG
    media_image8.png
    651
    472
    media_image8.png
    Greyscale

KAMADA et al further disclose that the polyimide resin can be used in photoresists with photoinitiators and monomers in column 15, lines 1-19, see below:

    PNG
    media_image9.png
    383
    452
    media_image9.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to form a photoresist composition having the polyimide of general formula (I) in composition with a light polymerization initiator and a monomer or oligomer with the reasonable expectation of having composition which is excellent in heat resistance, mechanical properties, adhesion properties and high solvent solubility and low dielectric property with high sensitivity and resolution as reported in column 24, lines 54-64.
The rejection is repeated wherein the molecular weight selected by one of ordinary skill would be to optimized the insulation layers for proper function in a multi-layer wiring board as reported in KAMADA et al namely like those disclosed Mw in TANAKA et al. 
The solubility switching agent is met by the recite monomers which are polymerizable and form hardened cured films to function in insulating layers and in photoresist compositions.
Absent any objective evidence comparing the prior art references formulation in the current rejections above, the rejections remain prima facie obvious to the skilled artisan in the wiring board art as taught in TANAKA et al and KAMADA et al.
The rejections are repeated and made final.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
October 19, 2022